

Exhibit 10.1


ADVISORY SERVICES AGREEMENT - Piter Korompis




This Advisory Services Agreement (the “Services Agreement”) is made and entered
into September 24, 2007 (the “Effective Date ”), by and between (i) Piter
Korompis, whose principal business address is an individual c/o Austindo Foods,
Pty, Level 1, 585 Burwood Road, Hawthorn, Victoria 3122, Australia (the
“Consultant”) and (ii) VoIP, Inc., a Texas corporation, whose principal place of
business is 151 South Wymore Road, Suite 3000, Altamonte Springs, Florida 32714
(the “Company”). Consultant and Company may hereinafter be referred to
individually as a “party” or collectively as the “parties.”


WHEREAS, the Company requires the Services as defined and set forth herein;


WHEREAS, Consultant is qualified to provide the Company with the Services and is
desirous to perform such Services for the Company; and


WHEREAS, the Company wishes to induce Consultant to provide the Services and
wishes to contract with the Consultant regarding the same and compensate
Consultant in accordance with the terms herein;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Services Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, it is agreed as follows:


1.     APPOINTMENT.


The Company hereby engages Consultant and Consultant agrees to render the
Services to the Company as a consultant upon the terms and conditions
hereinafter set forth.


2.     TERM.


The term of this Services Agreement shall begin as of the date of this Services
Agreement, and shall terminate 120 days thereafter, or earlier in accordance
with Section 9.


3.     SERVICES.


During the term of this Services Agreement, Consultant shall provide the Company
with the following “Services.” However, the Services shall be limited to making
recommendations and offering advice to the Company's Officers, Directors and
other key Company personnel. As an offsite advisor, Consultant will rely upon
the Company's management to, in the Company's sole discretion, accept or reject
its recommendations. Under no circumstances, even in the event that Consultant
is to perform onsite analysis, shall Consultant be responsible for making any
decisions on behalf of the Company.


a.     Advise internal management, with particular focus on strategic planning,
organizational and corporate structure, and overall business analysis with the
ultimate goal of preparing the company for capital market investor due
diligence;


b. General corporate advice including but not limited to strategic planning,
management advisory services, business development, and other consulting or
advisory services which the Company reasonably requests that the Consultant
provide to the Company.


c. Consultant agrees to provide the Services on a timely basis via: meetings
with Company representatives which may include other professionals; conferences
calls with Company representatives and other professionals; and/or written
correspondence and documentation. Consultant cannot guarantee the results on
behalf of the Company, but shall pursue all avenues that it deems reasonable
through its network of contacts.


d. It is further agreed that the Consultant will not engage in capital raising
or stock promotion activities on behalf of the Company during the term of the
Services Agreement.


--------------------------------------------------------------------------------


 
4.     COMPENSATION.     In connection with this Services Agreement, The Company
shall pay Consultant the following fees:


a.     Cash. (i) Within five days of the effectiveness of this Services
Agreement (the “Payment Date”) the Company shall pay Consultant a cash fee equal
to $490,000.00.


b. Options. By or before the Payment Date, Consultant shall be granted an option
to purchase 700,000 of the Company’s common shares (the “Option Shares”) for
$1.20 per share. The Option Shares shall be registered in an appropriate
registration statement, and shall be delivered free of any restrictive legend.


All compensation delivered and paid to Consultant pursuant to this Services
Agreement shall be deemed completely earned, due, payable and non-assessable as
of the date the compensation is tendered to Consultant by the Company or the
Company's transfer agent. Once compensation is tendered to Consultant, there
shall be no refunds or diminishment of the same regardless of any event.


 
5.     REPRESENTATIONS AND WARRANTIES OF COMPANY.


The Company hereby represents, warrants and agrees as follows:


a.     This Services Agreement has been authorized, executed and delivered by
the Company and, when executed by the Consultant will constitute the valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency or reorganization, moratorium or other similar laws relating to or
affecting creditors' rights generally or by general equitable principles.


b.     The Company is validly organized, existing and with active status under
the laws the State of Texas.


c.     The securities to be issued to Consultant, if any, have all been
authorized for issuance and when issued, delivered and tendered to the
Consultant by the Company will be validly issued, fully paid and non-assessable.


6.     STATUS OF WORK PRODUCT AND OTHER PROPERTY. Upon expiration of this
Agreement and/or termination of this Services Agreement (or at any time upon
request by the Company), Consultant will immediately return to the Company all
Company property (including but not limited to all documents, electronic
files/records, keys, records, computer disks, or other tangible or intangible
things that may or may not relate to or otherwise constitute confidential
information or trade secrets (as defined by applicable law) that Consultant
created, used, possessed, or maintained while in the employ of the Company, from
whatever source. This provision does not apply to purely personal documents of
Consultant, but does apply to business calendars, Rolodexes, customer lists,
contact sheets, computer programs, disks, and their contents, and like
information that may contain some personal matters of Consultant.


7.     INDEMNIFICATION. (a) The Company agrees to indemnify the Consultant and
hold it harmless against any losses, claims, damages or liabilities incurred by
the Consultant, in connection with, or relating in any manner, directly or
indirectly, to the Consultant rendering the Services in accordance with the
Services Agreement, unless it is determined by a court of competent jurisdiction
that such losses, claims, damages or liabilities arose out of the Consultant's
breach of this Services Agreement, sole negligence, gross negligence, willful
misconduct, dishonesty, fraud or violation of any applicable law. Additionally,
the Company agrees to reimburse the Consultant immediately for any and all
expenses, including, without limitation, attorney fees, incurred by the
Consultant in connection with investigating, preparing to defend or defending,
or otherwise being involved in, any lawsuits, claims or other proceedings
arising out of or in connection with or relating in any manner, directly or
indirectly, to the rendering of any Services by the Consultant in accordance
with the Services Agreement (as defendant, nonparty, or in any other capacity
other than as a plaintiff, including, without limitation, as a party in an
interpleader action). The Company further agrees that the indemnification and
reimbursement commitments set forth in this paragraph shall extend to any
controlling person, strategic alliance, partner, member, shareholder, director,
officer, employee, agent or subcontractor of the Consultant and their heirs,
legal representatives, successors and assigns. The provisions set forth in this
Section shall survive any termination of this Services Agreement.


(b) Consultant agree to indemnify, hold harmless and defend the Company, its
directors, officers, and affiliates (each an “Indemnified Party”) from and
against any and all claims, suits, judgments, fines, cost, damages, demands,
actions, expenses or liabilities of any nature which are threatened or brought
against any Indemnified Party by any person arising out of the acts or omissions
of Consultant or any of its agents or affiliates or any breach of any agreement,
representation or warranty of Consultant contained herein including, but not
limited to, any violation of any provision of the Securities Act, the Exchange
Act or any rule or regulation promulgated there under, or any applicable state
securities or blue sky laws.


--------------------------------------------------------------------------------


  
8.     COMPLIANCE WITH SECURITIES LAWS. The Company understands that any and all
Compensation outlined in this Services Agreement shall be paid solely and
exclusively as consideration for the aforementioned consulting efforts made by
Consultant on behalf of the Company as an independent contractor. The parties
performing the services outlined in this Services Agreement are natural persons
and shall only provide advisory services internally to the Company. Consultant's
engagement does not involve the marketing of any Company securities.


9.     MISCELLANEOUS.


a.     Termination and Renewal: This Services Agreement may be terminated by
Company only upon written notice to Consultant and Consultant's failure to cure
said material breach within 45 days from receipt of said notice.


b.     Modification: This Services Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof. This Agreement may be
amended only in writing signed by both parties.


c.     Notices: Any notice required or permitted to be given hereunder shall be
in writing and shall be mailed or otherwise delivered in person to the parties
at the addresses set forth above.


d.     Waiver: Any waiver by either party of a breach of any provision of this
Services Agreement shall not operate as or be construed to be a waiver of any
other breach of that provision or of any breach of any other provision of this
Services Agreement. The failure of a party to insist upon strict adherence to
any term of this Agreement on one or more occasions will not be considered a
waiver or deprive that party of the right thereafter to insist upon adherence to
that term of any other term of this Services Agreement.


e.      Severability: If any provision of this Services Agreement is invalid,
illegal, or unenforceable, the balance of this Services Agreement shall remain
in effect. If any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances. If
any compensation provision is deemed unenforceable or illegal, then in the case
of the delivery of common stock to the Consultant, Consultant shall be entitled
to receive a cash benefit equal to the value of the common stock that would have
been tendered had such a provision not been illegal or unenforceable.


f.     Arbitration: Any dispute or other disagreement arising from or out of
this Services Agreement shall be submitted to arbitration under the rules of the
American Arbitration Association and the decision of the arbiter(s) shall be
enforceable in any court having jurisdiction thereof. Arbitration shall occur
only in Orange County, FL. The interpretation and the enforcement of this
Services Agreement shall be governed by Florida Law as applied to residents of
the State of Florida relating to contracts executed in and to be performed
solely within the State of Florida.


g.     Governing Law: The subject matter of this Services Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted. EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN THE COUNTY OF ORANGE, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF,
IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS SERVICES AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE
THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL
INDUCEMENT FOR THIS SERVICES AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE. If it becomes necessary for any party
to institute legal action to enforce the terms and conditions of this Services
Agreement, the prevailing party shall be awarded reasonable attorneys fees,
expenses and costs.


h.      Specific Performance: The Company and the Consultant shall have the
right to demand specific performance of the terms, and each of them, of this
Services Agreement.


--------------------------------------------------------------------------------


 
i.      Execution of the Services Agreement: The Company, the party executing
this Services Agreement on behalf of the Company, and the Consultant, have the
requisite corporate power and authority to enter into and carry out the terms
and conditions of this Services Agreement, as well as all transactions
contemplated hereunder. All corporate proceedings have been taken and all
corporate authorizations and approvals have been secured which are necessary to
authorize the execution, delivery and performance by the Company and the
Consultant of this Services Agreement. This Services Agreement has been duly and
validly executed and delivered by the Company and the Consultant and constitutes
a valid and binding obligation, enforceable in accordance with the respective
terms herein. Upon delivery of this Services Agreement, this Services Agreement
will constitute the valid and binding obligations of Company, and will be
enforceable in accordance with their respective terms. Delivery may take place
via facsimile transmission.
  
j.     Joint Drafting. This Services Agreement shall be deemed to have been
drafted jointly by the Parties hereto, and no inference or interpretation
against any one party shall be made solely by virtue of such party allegedly
having been the draftsperson of this Services Agreement. The parties have each
conducted sufficient and appropriate due diligence with respect to the facts and
circumstances surrounding and related to this Services Agreement. The parties
expressly disclaim all reliance upon, and prospectively waive any fraud,
misrepresentation, negligence or other claim based on information supplied by
the other party, in any way relating to the subject matter of this Services
Agreement.


k. Acknowledgments and Assent. The parties acknowledge that they have been given
at least ten (10) days to consider this Services Agreement and that they were
advised to consult with an independent attorney prior to signing this Services
Agreement and that they have in fact consulted with counsel of their own
choosing prior to executing this Services Agreement. The parties may revoke this
Services Agreement for a period of three (3) days after signing this Services
Agreement, and the Services Agreement shall not be effective or enforceable
until the expiration of this three (3) day revocation period. The parties agree
that they have read this Services Agreement and understand the content herein,
and freely and voluntarily assent to all of the terms herein.


l. Accredited Investor. Consultant acknowledges that he is an “accredited
investor” (as defined in Rule 501 of Regulation D), and such Consultant has such
experience in business and financial matters that he is capable of evaluating
the merits and risks of an investment in the Company's securities as provide for
in the Services Agreement (the “Securities”), as amended. Such Consultant is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer. The Consultant acknowledges that
an investment in the Securities is speculative and involves a high degree of
risk.


m. Material Non-Public Information. Consultant acknowledges that the Company is
a publicly traded company. As such, the Consultant agrees not to use any
material non-public information about the Company in connection with the
purchase or sale of the securities of the Company.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Services Agreement has been executed by the parties as
of the date first above written.
 
COMPANY
 
 
CONSULTANT
 
 
 
 
VOIP, INC.
 
 
Piter Korompis
 
 
 
 
  
 
 
  
/s/ Anthony
Cataldo                                                                       
Anthony Cataldo
By: Anthony J. Cataldo
 
 
/s/ Piter
Korompis                                                                           
Piter Korompis
An: Individual
Its: Chief Executive Officer
 
 
 

 




A FACSIMILE COPY OF THIS SERVICES AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS
AN ORIGINAL OF THE SAME.